Cross appeals from an order of the Family Court, Westchester County (Coppola, J.), entered April 21,1980, which, after a hearing, inter alia, denied the father’s application for a change of custody. By order dated July 20, 1981, this court remitted the case to the Family Court, Westchester County, to hear and report on circumstances occurring subsequent to the conclusion of the prior hearing which relate to the change of custody application and directed that the appeal be held in abeyance in the interim (Matter of De Cesare v De Cesare, 83 AD2d 614). The Family Court (Donovan, J.), has now complied. Appeal and cross appeal dismissed, without costs or disbursements. This matter does not survive the father’s death, which occurred prior to the completion of the ordered hearing. Gulotta, J. P., Cohalan, O’Connor and Thompson, JJ., concur.